DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, recombinant vector, RNA molecules, shRNA, and SEQ ID NO: 5 in the reply filed on 1/10/21 is acknowledged.
Claims 9-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/21.
It is noted that SEQ ID NO: 5 is free of the prior art.  SEQ ID NOs: 1-6 have been rejoined and are free of the prior art.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 8, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At the outset, it is noted that the claims do not recite a specific Kir4.1 nucleotide sequence by SEQ ID NO, but rather refer to the broad genus of Kir4.1 sequences.
The claims encompass a method of introducing any type of Kir4.1 inhibitor to inhibit the expression of any Kir4.1 sequence, as well as encompass any Kir4.1 homolog or allele from any species known or yet to be discovered of Kir4.1, as well as DNA genomic fragments, spliced variants or fragment that retains Kir4.1-like activity.  
From a text search of Kir4.1, Kcnj10 is an alternative name.  Without knowledge of the specific target sequence, the genus of targets is not readily envisionable.  
Additionally, the instantly recited language “capable of, upon administration to the subject, suppressing an expression, interfering with a function, or inhibiting an activity, of Kir4.1 in a lateral habenula of the subject such that bursting activities of neurons in the lateral habenula of the subject is suppressed” does not introduce any specific 
With regards to claim 2, the specification does not adequately describe the structure required for a vector to be “configured” to express in astrocytes.  
With regards to claims 3 and 4, the claims are limited to RNA molecules that act via RNAi, but are not specific to any specific Kir4.1 sequence and therefore encompass those directed to any target that may have a secondary effect of inhibition of Kir4.1, which is not an adequately described genus.  One would not be able to recognize which agents directed to which targets would have the recited function.
With regards to claim 5, the specification does not adequately describe what structure (% identity) is required for the sequence to be “substantially identical” to SEQ ID NOs: 1, 2, 3, 4, 5, or 6. The structure required for the function has not been adequately described.
The specification discloses a total of 6 shRNA sequences that target a single Kir4.1 sequence, although the claims are not limited to any specific type of agent of any specific sequence or structure and are not limited to any specific target sequence.
Ohno et al. (Brain Research, 1178, 2007, 44-51) is evidence of some agents that inhibit an activity of Kir4.1.  Ohno et al. teach that fluoxetine inhibited Kir4.1, but had little or no effect upon Kir1.1 (ROMK1) or Kir2.1 (IRK1) channel currents. Other SSRIs, sertraline and fluvoxamine, also inhibited Kir4.1 channel currents whereas the 
Although the specification discloses some inhibitory molecules such as siRNA agents, antisense agents, ribozyme agents and antibody agents, the specification does not describe an adequate species of inhibitory molecules to demonstrate that applicant was in possession of the claimed molecules within the instant method at the time the invention was made.  The instant genus of inhibitory molecules is very large, including aptamers, triplexes, peptides, and miRNAs, for example.  
Furthermore, although the specification discloses inhibitory agents that are specific for a Kir4.1 sequence, the specification does not describe such agents directed to any other species of Kir4.1 to describe the instantly claimed genus of any Kir4.1.  Each of the instantly disclosed agents is targeted to a single sequence, although the claims are drawn to any Kir4.1.  One of ordinary skill in the art could not make such agents to any Kir4.1 without knowledge of the sequence and knowledge of the types of inhibitory molecules.  Given the breadth of sequences embraced in the instantly claimed genus, one could not envision the member agents that target such a broad genus.
Although the specification discloses specific shRNAs, the claims are not limited to any specific type of inhibitor with any specificity to any specific target.  The specification does not even adequately describe the species of claim 4.  For example, the specification does not describe which miRNAs would have the structure to achieve the desired functions.  Disclosure of 6 specific shRNA sequences is not representative of the entire genus and give no information on which miRNAs or other types of compounds would have the structure to result in the recited functions.
Therefore, the scope of the claimed invention is broad and the skilled artisan would not be able to envisage the entire genus claimed of agents that inhibit the expression of any Kir4.1 such that the skilled artisan would recognize that the applicant was in possession of the claimed genus at the time of filing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (Brain Research, 1178, 2007, 44-51).
Ohno et al. teach that the inwardly rectifying K+ (Kir) channel Kir4.1 is responsible for astroglial K+ buffering. We recently found that tricyclic antidepressants (TCAs) inhibit Kir4.1 channel currents, which suggests that astroglial Kir currents might be involved in the pharmacological action of antidepressants. We therefore further examined the effects of the currently most popular antidepressants, selective serotonin reuptake inhibitors (SSRIs), and other related agents on Kir4.1 channels heterologously expressed in HEK293T cells. The whole-cell patch clamp technique was used. Fluoxetine, the typical SSRI, inhibited Kir4.1 channel currents in a concentration-dependent manner with an IC50 value of 15.2 μM. The inhibitory effect of fluoxetine was 
Ohno et al. teach a composition comprising the various anti-depressants, which meets the instant limitation of a pharmaceutical composition.  The intended use language “for treating depression in a subject” does not introduce any specific structural limitation.  The instant claims are compound claims and intended use does not alter the composition.  However, Ohno et al. does teach the intended use of leasing to increased neuronal excitability and increase in neuronal activity, therefore treating depression (page 49).  Additionally, the instantly recited language “capable of, upon administration to the subject, suppressing an expression, interfering with a function, or inhibiting an activity, of Kir4.1 in a lateral habenula of the subject such that bursting activities of neurons in the lateral habenula of the subject is suppressed” does not introduce any specific structural limitation to the claims.  Any pharmaceutical composition comprising a therapeutically effective amount of any agent capable of suppressing expression, interfering with any possible function, or inhibiting any possible activity of any Kir4.1 is anticipatory of the instant claims.
Since Ohno et al. teaches a composition comprising an agent that inhibits an activity of a Kir4.1, the agent would necessarily achieve the recited outcomes, absent 
Therefore, the instant invention is anticipated by Ohno et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (Brain Research, 1178, 2007, 44-51), in view of Brasko et al. (Brain Struct Funct, 2017, 222, 41-59 (published online 2/15/16)), and Tong et al. (Nature Neuroscience, 17, 5, 2014, 694-705).
Ohno et al. teach that the inwardly rectifying K+ (Kir) channel Kir4.1 is responsible for astroglial K+ buffering. We recently found that tricyclic antidepressants (TCAs) inhibit Kir4.1 channel currents, which suggests that astroglial Kir currents might be involved in the pharmacological action of antidepressants. We therefore further examined the effects of the currently most popular antidepressants, selective serotonin reuptake inhibitors (SSRIs), and other related agents on Kir4.1 channels heterologously expressed in HEK293T cells. The whole-cell patch clamp technique was used. Fluoxetine, the typical SSRI, inhibited Kir4.1 channel currents in a concentration-dependent manner with an IC50 value of 15.2 μM. The inhibitory effect of fluoxetine was reversible and essentially voltage-independent. Fluoxetine had little or no effect upon Kir1.1 (ROMK1) or Kir2.1 (IRK1) channel currents. Other SSRIs, sertraline and 
Ohno et al. teach a composition comprising the various anti-depressants, which meets the instant limitation of a pharmaceutical composition.  The intended use language “for treating depression in a subject” does not introduce any specific structural limitation.  The instant claims are compound claims and intended use does not alter the composition.  However, Ohno et al. does teach the intended use of leasing to increased neuronal excitability and increase in neuronal activity, therefore treating depression (page 49).  Additionally, the instantly recited language “capable of, upon administration to the subject, suppressing an expression, interfering with a function, or inhibiting an activity, of Kir4.1 in a lateral habenula of the subject such that bursting activities of neurons in the lateral habenula of the subject is suppressed” does not introduce any specific structural limitation to the claims.  Any pharmaceutical composition comprising a therapeutically effective amount of any agent capable of suppressing expression, interfering with any possible function, or inhibiting any possible activity of any Kir4.1 is anticipatory of the instant claims.
Since Ohno et al. teaches a composition comprising an agent that inhibits an activity of a Kir4.1,  the agent would necessarily achieve the recited outcomes, absent evidence to the contrary.  As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property.  

Brasko et al. teach genetic knock-out and shRNA to ablate Kir4.1 (page 41).  Brasko et al. teach that optic nerve explant cultures were transfected at 10 DIV with psiSTRIKE vectors containing GFP and either Kir4.1 siRNA (forward 50 -ACCGCTCTTCTCTGCAACCTTTAA 42 Brain Struct Funct (2017) 222:41–59 123 GTTCTCTAAAGGTTGCAGA-GAAGAGCTTTTTC-30 , reverse 50 -TGCAGAAAAAGCTCTTCTCTGCAACCTTT AGAG-AACTTAAAGGTTGCAGAGAAGAG-30 ), or for scrambled control, using LipofectamineTM 2000 reagent (Invitrogen) according to the manufacturer’s instructions. Cells were incubated at 37 C in 95 % O2/5 % CO2 and examined at 2 days post transfection and transfected cells were identified by expression of GFP (pages 42-43).
It was known to utilize AAV2/5 as a vector to preferentially target astrocytes, as evidenced by Tong et al. (page 698).  Since Ohno et al. teach that Kir channel subunits appeared to only be expressed in astrocytes (page 45), it would have been obvious to .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMY H BOWMAN/Primary Examiner, Art Unit 1635